internal_revenue_service department of the treasury washington dc uniform issue list contact person i 3d telephone number in ret to slerence to date oct op e eo t aoa0 ooeo0 legend x ‘yo z dear sir or madam postmarked may y and z pursuant to sec_507 this is in reply to your rulings request dated date on x's proposed transfers of all of its assets to of the internal_revenue_code xx y and z are each recognized as exempt from federal income of the code and as private_foundations x will transfer all of its assets x has no expenditure_responsibility grants outstanding tax under sec_501 under sec_509 of the code to y and z under sec_4945 of the code sec_501 of the code provides for the exemption from federal and operated exclusively for charitable and or other exempt purposes stated in that section organizations organized nonprofit income_tax of sec_509 of the code provides that certain organizations of the code foundation exempt from federal_income_tax under sec_501 ec are private provisions of chapter of the code foundations private subject the to sec_507 tax regulations provide of the code and sec_1_507-1 of the income foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax under sec_507 of the code a private that sec_507 of the code imposes excise_tax on any private_foundation which voluntarily terminates its private_foundation_status under sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the the value of the net assets of the private_foundation this sec_507 a b ‘code or sec_507 assets by one private_foundation to foundations treated as a newly created organization transferee private each of the code provides that in a transfer of or more other private be foundation shall one not sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation’s assets sec_1_507-3 of the regulations indicates that ina transfer of assets from one private_foundation to or more private_foundations pursuant to a reorganization each transferee private created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code foundation treated newly shall not one be as a sec_507 of the code indicates that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 ii of the regulations indicates that a transfer of assets pursuant to sec_507 of the code does not relieve the transferor private_foundation from filing its own final return as required by sec_6043 of the code sec_1_507-1 of a private_foundation which transfers all its net assets is not required to file annual information returns required by sec_6033 of the code for tax years after the tax_year of such transfer when it has no assets or activities the regulations provides that of sec_1_507-3 a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a sec_507 transfer of its assets to another private_foundation the regulations indicates that of sec_1_507-3 of the regulations provides that certain tax provisions of a transferor private_foundation will carry over to any transferee private_foundation that receives a transfer of assets pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations controlled by the same persons who control the transferor foundation each transferee foundation will be treated as it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each if transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears the transferor immediately before the transfer fair market assets value the the all to of of of sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 regulations provide that a transferor private foundation’s transfer of assets under section not constitute any termination of a private_foundation under sec_509 of the code b the transferor’s status as code will the of d the and of sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of between self-dealing disqualified persons described in sec_4946 of the code foundation_private any and a of the code imposes excise_tax on any act of its sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of an organization exempt under sec_501 of the code is not a disqualified_person the code sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 g of the code for the conduct of its exempt purposes a of sec_4942 a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is a contribution to either i an organization controlled by the transferor or by one or more of the transferor’s disqualified persons a private_foundation that is not an operating_foundation under sec_4942 the code provides that ii or a under private transferor revrul_78_387 1978_2_cb_270 describes the carry- over of qualifying distributions where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 under that regulation the transferee is treated as the transferor so that own distributable_amount under sec_4942 any its transferor's excess qualifying distributions carryover under sec_4942 the transferee can reduce its if i of the regulations excess code foundation’s the amount sec_4942 the of by of sec_4944 of the code imposes excise_tax on any private foundation’s investment that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax upon any private foundation’s making of a taxable_expenditure under sec_4945 a sec_4945 in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 h of the code on its grants to another private_foundation the code requires that of sec_4945 the code defines expenditure responsi- bility in terms of a grantor private_foundation requiring proper pre-grant private_foundation on the grantee’s uses of a grant post-grant grantee reports from and any of sec_1_507-3 of a private_foundation that to another private_foundation pursuant to sec_507 the code is not subject_to any expenditure_responsibility requirement under sec_4945 of the code has transferred all the regulations provides that assets of its of section taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes provides that code d the of a sec_53_4945-6 of the regulations allows a private_foundation to transfer assets pursuant to sec_507 of the code to organizations exempt under sec_501 c of the code without the transfers being taxable_expenditures under sec_4945 of the code x will transfer all of its assets to y and z requested rulings are discussed below your specific analysi sec_1 under sec_507 of the regulations where there is private pursuant to will not be treated as a newly created organization of the code and sec_1_507-3 a transfer of assets from one foundations a reorganization each transferee private_foundation foundation to private other more one or under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including the transferor’s assets because x will be in such a reorganization by its disposition of all its be transfers under sec_507 assets x s of the code any significant disposition of transfers will more or of of under sec_1_507-4 of the regulations x’s transfers of its assets pursuant to sec_507 of the code do not cause termination of its private_foundation_status under sec_509 and thus will not result in any private_foundation_status termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on any private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 this tax under sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation’s section dollar_figure c status or b the value of the net assets of the foundation after x transfers all of its assets to y and z the value of x’s assets will be zero if and when it notifies the service of its voluntary termination of its private_foundation_status pursuant to sec_507 such termination of its private_foundation_status will not result in any private_foundation_status termination_tax due under sec_507 of the code of the code and of the code thus of its i of under sec_1_507-3 y the regulations after x transfers all sec_507 of the code x’s transferees y and z will be treated as if they were x for purposes of chapter and sec_507 through of the code in the proportion which the fair_market_value of the assets transferred to each bears to the fair_market_value of all of x’s assets immediately before the transfers z pursuant assets and to to sec_53_4945-6 of the regulations indicates that a private_foundation can make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 c without the transfers being taxable_expenditures under sec_4945 thus x’s transfers to y and z will not be taxable_expenditures under sec_4945 of sec_1_507-3 a private_foundation that transfers all of its assets to one or more other private_foundations pursuant to sec_507 of the code is not subject_to any expenditure_responsibility requirement under sec_4945 be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets to y and z the regulations provides that x will not code thus the of of its assets i of under sec_1_507-3 y after x transfers all sec_507 of the code its transferees y and z will be treated as if they were x for purposes of chapter in the proportion which the fair_market_value of the assets transferred to each bears to the fair_market_value of all of x's assets immediately before the transfers be treated as x x's qualifying_distribution requirements under sec_4942 of the code if not met by x may be met by its transferees y and z the regulations to z pursuant because y thus will and and to z as in revrul_78_387 its assets to y and z its transferees y and z may each reduce their own distributable amounts under sec_4942 of the code by each's share of x's excess qualifying distributions carryover any under sec_4942 of the code after x transfers all of if of under sec_1_507-3 i of the regulations because x's transferees y and z will be treated as after x transfers all sec_507 of the code x's investment_income under sec_4940 of the code may be treated as income of its transferees in proportion to the assets transferred to each and the tax on such income under sec_4940 of the code may be paid_by x's transferees on behalf of x at the time when such tax would have been paid_by x if they were x to z pursuant assets and its to y under sec_4941 of the code x's transfers will not be acts of self-dealing because the transfers are made for exempt purposes to organizations exempt tax under sec_501 for purposes of sec_4941 of the code pursuant to sec_53 a which are not disqualified persons of the regulations from federal the code income of because x’s transfers will be made for exempt purposes to section be jeopardizing organization sec_501 of investments or result in tax under sec_4944 of the code income x’s transfers will federal exempt under code from tax not the under sec_1_507-3 of the regulations x's transferees y and z will be treated as their transferor xx and thus may use any transitional rules and savings provisions under that regulation that were applicable to xx accordingly we rule that x's transferees y and z will not be treated as newly created organizations for purposes of chapter of the code x‘s transfers under sec_507 of the code will not result in termination under sec_507 of the code of x's private_foundation_status under sec_509 and will not result in any termination_tax under sec_507 of the code if x notifies the service under sec_507 of the code of its voluntary termination of its private_foundation_status at least one day after it transfers all of its assets its private_foundation_status termination will occur when it has no assets and no termination_tax will be due under sec_507 of the code x's transferees y and z will be treated as if they were x for purposes of chapter and sec_507 through of the code in the proportion which the fair_market_value of the assets transferred to each bears to the fair_market_value of all of x's assets immediately before the transfers x's transfers of all of its assets to y and z will not be taxable_expenditures under sec_4945 of the code and x will not be responsibility under sec_4945 of the code with respect to its transfers of all of its assets to y and z any expenditure required to exercise x's distribution_requirements under sec_4942 of the code for its tax_year of its transfers may be met by y and z if each timely includes its proportionate share of x’s undistributed_income if any and each may reduce its own distributable_amount under sec_4942 of the code by its proportionate share of x’s excess qualifying distributions if any as of x's tax_year of the transfers x’s investment_income under sec_4940 of the code may be treated as that of its transferees y and z in proportion to the assets transferred to each and x's tax under that sec_4940 on its investment_income may be paid_by x’s transferees and z on behalf of x at the time when the tax would have been paid_by x x's transfers will of self-dealing under sec_4941 of the code and x is not a disqualified_person as to y and z for purposes of sec_4941 of the code acts not be x's transfers will not be jeopardizing investments under sec_4944 of the code x‘s transferees y and z may use any provisions that were applicable to x with respect to its transferred assets as provided by sec_1_507-3 of the regulations x will be required to file its annual return form_990-pf for its tax_year in which it transfers all of its assets but will not be required to file such returns for subsequent years oz because this ruling could help please keep it in your permanent records to resolve any questions this ruling letter is directed only to the organizations that of the code provides that it may sec_6110 requested it not be used or cited as precedent sincerely ' sugned gerland a carter garland a carter chief exempt_organizations technical branch
